Citation Nr: 0617728	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for service connected 
post-traumatic stress disorder (PTSD), evaluated as 50 
percent disabling prior to February 23, 2005 and 70 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a VA Volunteer 


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1968 until 
February 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision by the Baltimore, Maryland Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In that decision, 
the RO increased the rating for PTSD to 50 percent effective 
to the date of the claim, April 24, 2002.  In October 2003, 
the undersigned Veterans Law Judge conducted a hearing 
regarding the issue on appeal, and in April 2004, the Board 
remanded the case for additional development.  In September 
2005, the RO completed the requested development and assigned 
a 70 percent rating effective to the date of medical evidence 
warranting the next higher rating, February 23, 2005.  During 
the pendency of this appeal, the case was transferred to the 
Huntington, West Virginia RO.     


FINDINGS OF FACT

1.  For the appeal period prior to February 23, 2005, the 
veteran's PTSD has been shown to be productive of a 
disability picture that more nearly approximates that of 
severe social and occupational impairment.

2.  Since February 23, 2005, the veteran's PTSD more nearly 
results in total social and occupational impairment.


CONCLUSIONS OF LAW

1.  For the appeal period prior to February 23, 2005, the 
criteria have been met for the assignment of a 70 percent 
disabling rating for the service connected PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2005).

2.  As of February 23, 2005, the criteria for the assignment 
of a 100 percent rating for the service connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West  2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic  Code 9411 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The veteran contends that his PTSD is 100 percent disabling 
due to such symptoms as severe social isolation, an inability 
to maintain employment, constant depression, and suicidal and 
homicidal ideations. 

From October 2001 until January 2002, the veteran was a 
patient at the PTSD Residential Rehabilitation Reentry 
Program.  A VA clinic note dated March 2002 noted that the 
veteran denied suicidal and homicidal ideations and assigned 
a Global Assessment of Functioning score (GAF) of 60.  

However, in an August 2002 VA examination, the veteran 
reported the following symptoms: depression, trouble 
concentrating, and the presence of suicidal thoughts.  The 
examiner noted that the veteran was hypervigilant, always 
checking his windows and doors.  The mental status 
examination was essentially normal with the exception of a 
"somewhat anxious and mildly depressed" mood.  The examiner 
entered an Axis I diagnosis of PTSD with a history of alcohol 
and polydrug abuse, which has been in full remission since 
October 2001.  The examiner stated that the veteran was 
capable of managing his own financial affairs and assigned 
the veteran a GAF of 45 to 50.

An August 2003 VA outpatient report noted that the veteran 
denied suicidal, homicidal, and violent ideations, plans, or 
intent.  The veteran also denied the presence of 
hallucinations.  A GAF of 48 was assigned.

Records from the Social Security Administration, received in 
May 2004, reflect that the veteran was awarded disability 
benefits commencing November 1, 2001 due to severe impairment 
as a result of the following disorders: mental retardation 
and anxiety disorder (post-traumatic stress disorder).  In 
making their determination, SSA relied, in part, on an 
outpatient VA clinic record, dated in September 2003, 
reflecting that the veteran experienced daily symptoms of 
PTSD and was "currently unemployable on that basis." 

From October 2004 until December 2004, the veteran was, once 
again, a patient at the PTSD Residential Rehabilitation 
Reentry Program.  At the beginning of his stay, he was placed 
on suicidal watch due to an attempt to overdose on cocaine.  
In December 2004, the veteran reported having no suicidal 
thoughts, and the examiner noted that the veteran was alert 
and oriented times three.  A GAF of 45 was assigned.

In February 2005, the veteran underwent another VA 
examination.  The veteran reported having suicidal and 
homicidal thoughts, depression, anxiousness, insomnia due to 
nightmares, survivor guilt, and poor concentration and 
memory.  The veteran also stated that loud noises, changes in 
the weather, and certain scenery bring back memories of 
Vietnam.  The examiner diagnosed the veteran with chronic and 
severe PTSD and assigned a GAF of 35.  The examiner stated 
that the veteran was both permanently and totally disabled 
and unemployable based on his history and the examination.   


Disability evaluations are determined by the application of a 
schedule of ratings,  which is based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

Pursuant to 38 C.F.R. § 4.130 (2005), Diagnostic Code 9411,  
PTSD is to be assigned a 50 percent evaluation when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect;  
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent  
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

The Board notes that, under 38 C.F.R. § 4.130 (2005), the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF scale is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness, and a 41 to 50 rating indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious difficulty in social,  
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The DSM-IV describes a GAF score of 21 to 30 
is defined as "[b]ehavior is considerably influenced by 
delusions or hallucinations OR serious impairment in 
communication of judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) OR inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends)."  Id.   

Considering the totality of the evidence, the Board finds 
that a 70 percent evaluation is warranted for the appeal 
period prior to February 23, 2005 and a 100 percent 
evaluation thereafter.  In reaching the foregoing conclusion, 
the Board notes that VA medical reports reflect treatment and 
diagnoses of chronic PTSD.  Although a September 2003 VA 
clinic record noted that the veteran was unemployable due to 
his PTSD, his GAF scores were consistently between 45 to 50 
from the August 2002 VA exam through his hospilitization in 
December 2004.  As previously discussed, the symptoms 
associated with a GAF of 41 to 50 more closely approximates 
the criteria for a 70 percent rating.  However, during the 
February 23, 2005 VA exam, the examiner assigned a GAF of 35 
and stated that the veteran was both permanently and totally 
disabled and unemployable due to his PTSD.  Given this 
together with the nature of the symptoms as reported on 
examination including the isolation experienced by the 
veteran it is felt that the veteran's disability more nearly 
approximates the criteria for a 100 percent rating.  
Accordingly, a 100 percent rating is warranted for PTSD under 
Diagnostic Code 9411 beginning on February 23, 2005. 

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 (West 2002);  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In  accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Proper 
notice must also ask the claimant to provide any evidence in 
his possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  

The veteran's appeal originates from a September 2002 rating 
decision.  The Board acknowledges that the section 5103 
notice was sent to the veteran in April 2004 addressing the 
increased rating claim.  The appellant has the right to 
content-complying notice and proper subsequent VA process, 
which he has received in this case.    

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Apr. 2004, Dec. 2004).  Additionally, the 
Statement of the Case (SOC), issued by the RO in May 2003, 
contained the rating criteria for Diagnostic Code 9411, and 
the Supplemental Statement of the Case (SSOC), issued by the 
RO in September 2005, contained the text of 38 C.F.R. 
§ 3.159.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the appealed September 2002 rating decision clearly 
indicates that the veteran had been assigned specific 
disability evaluations for his service connected disorder  
and that effective dates for those evaluations had also been 
established.  Therefore, the Board finds no lapse in 
compliance with Dingess/Hartman.   

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a) (West  2002); 38 C.F.R. § 
3.159 (2005).  In this case, the veteran's service medical 
records and VA treatment records have been associated with 
the claim's file.  Moreover, the veteran was afforded a VA 
examination in connection with his claim.  There is no 
indication of any additional evidence that has not been made 
part of the record.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran. 


ORDER

For the appeal period prior to February 23, 2005, a 70 
percent evaluation for PTSD is warranted subject to the laws 
and regulations governing the award of monetary benefits.  

Beginning February 23, 2005, a 100 percent rating for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


